ORDER DISMISSING APPEALS AND CROSS-APPEAL
                            Pursuant to the stipulation of the parties, and cause
                 appearing, these appeals and cross-appeal are dismissed. The parties
                 shall bear their own costs and attorney fees. NRAP 42(b).
                            It is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          TRACE K. NDn'




                 cc: Hon. Michael Montero, District Judge
                      Maddox, Segerblom & Canepa, LLP
                      Nancy Helene Jasculca
                      Lemons, Grundy & Eisenberg
                      Castronova Law Offices, P.C.
                      Washoe District Court Clerk




 SUPREME COURT
        OF
      NEVADA


CLERK'S ORDER
                                                     2
 10)-1947   e